UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6776


MICHAEL K. JAMES,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director VDOC,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Liam O’Grady, District Judge.
(1:16-cv-00140-LO-MSN)


Submitted:   September 13, 2016          Decided:   September 15, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael K. James, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael K. James seeks to appeal the district court’s order

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition.              The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.      28 U.S.C. § 2253(c)(1)(A) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                28 U.S.C.

§ 2253(c)(2) (2012).       When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right.

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).

     We have independently reviewed the record and conclude, as

did the district court, that James has not shown that he is

entitled to equitable tolling.           James v. Clarke, No. 1:16-cv-

00140-LO-MSN (E.D. Va. May 13, 2016). Accordingly, for the reasons

discussed   by    the   district   court,   we   deny   a   certificate    of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                 DISMISSED



                                     2